Case: 12-10555       Document: 00512136750         Page: 1     Date Filed: 02/06/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 6, 2013
                                     No. 12-10555
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

JOSE HERNANDEZ-CANALES,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:11-CR-276-1




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       The attorney appointed to represent Jose Hernandez-Canales has moved
for leave to withdraw and has filed a brief in accordance with Anders v. Califor-

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10555    Document: 00512136750     Page: 2   Date Filed: 02/06/2013

                                 No. 12-10555

nia, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.
2011). Hernandez-Canales has filed a response. The record is insufficiently
developed to allow consideration of Hernandez-Canales’s claims of ineffective
assistance of counsel; such claims generally “cannot be resolved on direct appeal
when [they have] not been raised before the district court since no opportunity
existed to develop the record on the merits of the allegations.” United States v.
Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006) (internal quotation marks and
citation omitted).
      We have reviewed counsel’s brief, relevant portions of the record reflected
therein, and Hernandez-Canales’s response. We concur with counsel’s assess-
ment that the appeal presents no nonfrivolous issue for appellate review. Accord-
ingly, the motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities, Hernandez-Canales’s motion for appointment of substi-
tute counsel is DENIED, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                       2